DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments

Applicants' arguments, filed April 27, 2022, have been fully considered but they are not deemed to be fully persuasive.  The following rejections and/or objections constitute the complete set presently being applied to the instant application. The failure of the previously applied combination of prior art to teach all of the limitations of the amended claims is remedied by the new grounds of rejection set forth below relying on an additional new reference along with previously applied references.

Applicants’ remarks contain three tables with data from the specification as filed, comparing the average molar absorption coefficient for undoped Zn, Fe or Ti oxide particles; Zn, Fe or Ti oxide doped with Co, Al and Si respectively and doped particles with a silica containing coating applied. Doping with the second metal increased this value, which increased further with application of the silica coating. The remarks conclude by stating that the coating has the remarkable effect of enhancing the average molar absorption coefficient in the range of 200 – 280 nm that are both doped with M2 and coated. Such effects are not disclosed by any of the previously applied prior art references.
These arguments are unpersuasive. Applicants are thanked for the highlighting and various data points that are present in the specification. However, the evidence of record in support of results that are in fact unexpected and that is reasonably commensurate in scope with the claims is insufficient to outweigh the prima facie case of obviousness. The M1 of the claimed particles has been limited to zinc, iron or titanium but the dopant M2 can be any metal or metalloid other than M1 in any amount. The Examiner was unable to locate any information on if the samples that were highlighted in the remarks were aggregates as required by the instant claims. Average primary particle diameters were reported in tables 2, 5 and 8 respectively but no information on aggregation state and aggregate size could be located by the Examiner. Doping of particles is known to alter the color, reflected by the L*a*b* value, and other physical parameters such as the molar absorption at different wavelengths as this determines the color that is perceived. Hashimoto et al. notes that aluminum doping enhanced light and chroma, thereby canceling the color fading induced by particle growth (p 20286, col 1, ¶ 2). “[T]he discovery of a previously unappreciated property of a prior art composition, or of a scientific explanation for the prior art’s functioning, does not render the old composition patentably new to the discoverer.” Atlas Powder Co. v. Ireco Inc., 190 F.3d 1342, 1347, 51 USPQ2d 1943, 1947 (Fed. Cir. 1999). Thus the claiming of a new use, new function or unknown property which is inherently present in the prior art does not necessarily make the claim patentable. In re Best, 562 F.2d 1252, 1254, 195 USPQ 430, 433 (CCPA 1977). The data must not only show differences that are of kind rather than degree but that are in fact unexpected. Among the objects of the invention in JP2005-281435 is to provide a novel ultraviolet absorber in which the surface of zinc oxide based crystal, is chemically bonded to silicic acid (p 1 of the machine translation that accompanies this action). This would result in at least a partial coating of the material with a silicon oxide containing coating. The UV absorption of the underlying (uncoated) material gradually decreases over time (¶ [0005]) but chemical bonding of the surface with silicic acid not only improved the water resistance and primary particle growth during firing but also improved the UV absorption and transparency (¶ [0013]). The transmittance of UV light was evaluated at 360 and 280 nm with the results shown in Table 2 (¶ [0030]) which, unfortunately, are not translated in machine translations. However, based on that stated effect of increased UV absorption, one of ordinary skill in the art would reasonable expect that the molar absorption coefficient in the UV range such as 200 – 380 nm as required by the claim, would increase upon application of a coating such as that required by the instant claims. Therefore, there was at least some suggestion known as of that the presence of silica-containing coating on metal oxide particles would be expected to increase the molar absorption coefficient. Since the expected results have not been clearly established and appear that the results shown might not in face be unexpected, it cannot be determined if the results are in fact unexpected even if the experimental data was reasonably commensurate in scope with the claims.
Applicants also comment that the three materials in Table 1 of the Baber et al. reference are mutually totally unrelated materials obtained from other suppliers. The Examiner’s calculation of the average particle diameter being 140% of the average primary particle diameter is incorrect. The MagSilica 85 and MagSilica 50 materials are “huge amorphous silica matrices in which iron oxide is embedded” and are far bigger than 100 nm. The materials in Baber et al. are not pigments and is completely different at various points of the field and hematite versus magnetite to be used compared to Hashimoto. The particles of Hashimoto are definitely aggregates of primary particles whose size exceeds 100 nm as seen in Figures 3, 4, and 8 and are yellowish-read Al-substituted α-Fe2O3 powders as a pigment. 
These arguments are unpersuasive. The new claim limitation regarding the aggregate size are rendered obvious by the new reference used in the new ground of rejection set forth below and even if some of the aggregates in Hashimoto et al. do not meet this limitation. Baber et al. and Hosseini-Zori et al. are relied on to teach the improved effects that arise for iron oxide particles including hematite when they are coated with or embedded within a silica containing material. "The test for obviousness is not whether the features of a secondary reference may be bodily incorporated into the structure of the primary reference .... Rather, the test is what the combined teachings of the references would have suggested to those of ordinary skill in the art." In re Keller, 642 F.2d 413,425 (CCPA 1981). Applicants do not present any evidence that particles of the other materials in Baber et al., whose sizes are reported as 32 ± 11 and 35 ± 12 do not meet the limitations of the instant claims as to the difference in size between the primary size of the particles contained therein and the final product. Based on the various teachings of the applied prior art documents and the knowledge of the person of ordinary skill in the art, one would not limit themselves to just iron oxide using for pigment or coloring purposes since there are many known uses for these materials.

Information Disclosure Statement

Applicants request an initialed copy of the Information Disclosure Statement filed December 29, 2021.
This request is not understood as initialed copies of Information Disclosure Statements filed January 9, 2020 and December 29, 2021, the latter containing a single Chinese patent reference, accompanied the Office Action mailed March 7, 2022. The file wrapper contains no indication that additional Information Disclosure Statement(s) were filed on December 29, 2021.

Claim Rejections - 35 USC § 112 – Indefiniteness

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 14, 15, 17 - 20, 23, 27 and 28 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. Lines 10 – 11 of claim 14 state that at least of the surface of the claimed particles is coated with an amorphous silicon oxide containing material. The new claim language at lines 16 – 18 of claim 14 states “wherein in case that the M2 doped oxide particles at least a part of the surface of which is coated, constitute an aggregate of a plurality of the M2 doped oxide particles, a size of the aggregate is 100 nm or less” appears to be a conditional limitation indicating that if such a coating is present, the aggregates of such a size must be present. The material of the coating in the new aggregate limitation, so does this refer to an additional at least partial coating the can be any material? But the language appearing earlier in the claim does allow not for an optional coating, at least when the coating is prepared using a compound containing an amorphous silicon oxide. The diameter of any particles that might aggregate must be between 1 – 100 nm, yet the size of the aggregate is 100 nm or less. Even if a collection 2 particles as considered an aggregate, the presence of two 100 nm primary particles would result in something that does not fall within the scope of the claim. This brings uncertainty into the allowed particle sizes for the primary particles that could be present in an aggregate. It is also not clear if all aggregates present must be less than 100 nm or if the presence or one or more aggregates falling within the recited size range is sufficient to meet the limitation. The limitation does not use a word such as “average” that would indicate that the size of all the aggregates was analyzed. It is states that “an aggregate”, with “a” or “an” being met by the presence of at least one aggregate having such a size. The wording of the newly added claim limitations is awkward and not grammatically correct, adding to the difficulty in interpreting what is meant by this new language and how these limitations are related to the other limitations that are present in the claims.
The dependent claims fall therewith.
Please clarify.
For the purposes of applying art below, the claim is being interpreted as only requiring a single coating that at least partially coats the particle, and that coating contains an amorphous silicon oxide and that not all of the aggregates must be below 100 nm in size.

Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 14, 15, 17 – 19, 23, 27 and 28 are rejected under 35 U.S.C. 103 as being unpatentable over Hashimoto et al. (ACS Appl Mater Interfaces, 2014) in view of Baber et al. (Inhalation Toxicology, 2011), Hosseini-Zori et al. (J Alloys Compounds, 2012) and Duff et al. (US 2002/0071948).
Hashimoto et al. discloses that hematite (α-Fe2O3) has been widely used as a red pigment since prehistoric times and can also be used as pigments for overglazed enamels, lacquer wares, asphalt roads, cosmetics and building materials because of the excellent tinting strength and weather resistance and produces beautiful red color on porcelain bodies that is produced (p 20282, col 1, ¶ 2). “Beautiful red color” means that the color shows high L*, a* and b* values in the CIE1976 L*a*b* color space (p 20282, col 1, ¶ 2). In general, the color of hematite powders depends on particle size with lightness and chroma increasing with decreasing particle size, and color fades with heat-induced grain growth at high temperatures (sentence bridging cols 1 and 2 on p 20282). Existing Fukiya bengala, the first artificial bengala produced in Japan with a high-quality red color, has a main component consisted of hematite fine particles incorporating 1 mol% aluminum (p 20282, col 2, ¶ 2 and p 20283, col 1, ¶ 2). Aluminum substituted hematite samples with Al molar ratios (Al/(Fe + Al)) ranging from 0 - 0.30 in 0.05 increments were prepared (p 20283, col 1, ¶ 3). Hematite formed in all heat-treated samples (p 20283, col 2). In the resulting heat-treated samples, ultrafine particles smaller than 10 nm in diameter were dispersively segregated on large particles exhibiting diameters of 40 – 100 nm and the number of ultrafine particles decreased with increasing temperature (p 20285, col 1, ¶ 2). a* and b* decreased as the heating temperature increased for aluminium free samples (p 20285, col 2, last ¶) but this was not the same trend observed for aluminum containing samples (p 20286, col 1, ¶ 2). The color does not simply depend on particle size and the observed trend may result from the Al substitution in the hematite structure, which could enhance light and chroma, thereby canceling the color fading induced by particle growth (p 20286, col 1, ¶ 2). L*, a* and b* increase with Al molar ratios for all temperatures tested (p 20286, col 1, ¶ 3). Monophasic hematite samples with 10 mol% Al heat treated at 700, 800 and 900°C displayed high L*, a* and b* values with Al substitution enhancing lightness and chroma (p 20287, col 2, ¶ 2)
The presence of at least a partial coating of amorphous silicon dioxide is not disclosed.
Baber et al. discloses that magnetic nanoparticles (MNPs) are particularly useful in fields such as contrast agents for magnetic resonance imaging and drug/gene delivery, but also fields beyond medicine/biology, including catalysts, nuclear waste and environmental contaminants (¶ bridging p 532 and 533). MNPs are made from metals such a Fe, Co, Ni and their alloys which are susceptible to oxidation, which can degrade the magnetic tendencies of the materials (p 533, col 1, ¶ 1). The particles can become airborne either intentionally or occupationally during the manufacturing process and the effects of such airborne particles on the respiratory system is critical to consider (p 533, col 1, ¶ 3). The ability to endure pH changes without particle erosion and resistance to agglomeration and precipitations are appealing characteristics that require specialized production techniques, which include protective outer coatings around the inner magnetic core (p 533, col 1, ¶ 2). Uncoated iron oxide particles were compared with such domains embedded within amorphous silica matrices (p 533, col 1, ¶ 4 and col 2, ¶ 2). The coated particles were 32 or 35 nm in diameter while the uncoated particles were 25 nm in diameter (table 1). The effects of amorphous silica coatings on the stability against acidic erosion, diminished mobilization of soluble iron and reduced adverse cellular effects on in vitro BEAS-2B cells were investigated (p 537, col 1, ¶ 3). The silica coated particles demonstrated enhanced resistance to acidity compared to uncoated iron oxide (p 537, col 2, ¶ 1) and the coating prevented the concentration of soluble iron from escalating after exposure to 2% sulfuric acid (p 537, col 2, ¶ 3). 
Hosseini-Zori et al. et al. discloses that in ceramic applications such as glazes and ceramic bodies, pigments must be dispersed and not dissolved in the media and must show thermal and chemical stability at higher temperatures and must be inert to the action of molten glass (p 83, col 1, ¶ 1). The inclusion or encapsulation of a reactive, colored or toxic crystal into a stable crystalline matrix, gives a protection effect to the crystal guest by the host crystal (p 83, col 1, ¶ 1) and hematite–silica heteromorphic pigment based on silica crystals that protect the occluded red α-Fe2O3 chromophore crystals. This material is usually utilized even if the traditional preparation led to powders that suffer the glaze composition and the sintering temperature (p 83, col 1, ¶ 2) so an improved process has been applied (p 83, col 2, ¶ 2). The preparation process is shown schematically in figure 1 and the CIELab values as a function of calcination temperature or materials with different mineralizers is shown in table 1. Hematite particle dimensions depended on the mineralizer used with ammonia as the precipitating agent resulting in particles about 20 – 30 nm in diameter with the size and morphology directly affecting color in the produced hematite-silica inclusion complexes (items 1 – 3 in conclusion section). 
Duff et al. discloses composite particles containing a solid inorganic or organic support material and adherent to it an inorganic and/or inorganic pigment particle having an average primary particle size of 1 - 100 nm that among other properties, gives rise to a negligible haze in the matrix (whole document, e.g., abstract). Iron oxides are among the material encompassed by “inorganic pigments” (¶ [0032]). The composite particles can be used in clear varnishes or coatings that have a high transparency so low haze is important or to adjust color tones in non-transparent media (¶ [0002]). The primary pigment particles are substantially not agglomerated with other pigment primary particles but do form an aggregate with the support materials (¶ [0021]). The support consists of agglomerates of semiconducting oxide, metal oxide or polymer particles having a primary particle size of 1 nm – 10 µm, with 2 nm to 500 nm being advantageous (¶ [0022]). Primary particle sizes for the support can range from 1 – 200 nm (¶ [0025]). Encapsulating the individual pigment particles of 1 – 100 nm with other primary particle or encapsulating particle consisting of semiconducting oxides, metal oxides or polymers having a total coating thickness of 1 nm to 10 µm is advantageous (¶ [0023]). The support particle or encapsulation act as spacers for the optically active pigment cores and decouple them electromagnetically, so that even an agglomeration of the support particles gives rise to no substantial light scattering (¶ [0024]). 
It would have been obvious to the person of ordinary skill in the art before the effective filing date of the claimed invention to provide an amorphous silica coating to the aluminum doped hematite nanoparticles disclosed by Hashimoto et al. and then to prepare aggregates of such coated particles as disclosed by Duff et al. The person of ordinary skill in the art would have been motivated to make those modifications and reasonably would have expected success because Baber et al. discloses that coating of metal nanoparticles protects the particles from acid erosion, resulting in decreased escalation in soluble metal ions after such exposure that would translate to reduced cytotoxicity and cellular influence on human airway epithelial cells and such coatings are compatible with the high temperature treatment in Hashimoto et al. as discussed by Hosseini-Zori et al. when the particles are used in applications that required such temperatures. Such considerations are important not only for application in which there is deliberate exposure to a subject, such as for drug delivery or imaging, but also during manufacturing of products such as the overglazed enamels of porcelain that can also lead to human exposure to such particles. The preparation of agglomerates or aggregates as disclosed by Duff et al. will insure that the particles are not only protected from the external environment but are also suitably spaced so that a haze is not observed for the pigment particles in the final material such as coatings or glazes of objects. Note that such preparations are in line with Hashimoto et al. in which ultrafine particles smaller than 10 nm in diameter were dispersively segregated on large particles exhibiting diameters of 40 – 100 nm. The size range for the support particles and those of primary pigment particles overlap with those of the instant claims. Overlapping ranges are prima facie obvious and there is no evidence of record as to the criticality of the claimed size ranges. The amount of aluminum in the iron oxide material is clearly a result effective parameter that a person of ordinary skill in the art would routinely optimize.  Optimization of parameters is a routine practice that would be obvious for a person of ordinary skill in the art to employ and reasonably would expect success.  It would have been customary for an artisan of ordinary skill to determine the optimal amount of each ingredient to add in order to best achieve the desired results depending on the desired final color and necessary heat stability, depending on the particular application for the pigment. The person of ordinary skill in the art would routinely optimize the final color of the pigment particles that is determined by not just the doped aluminium content but also the particle size. Such parameters of the pigment will determine the color intervals L*, a* and b*. “As a practical matter, the Patent Office is not equipped to manufacture products by the myriad of processes put before it and then obtain prior art products and make physical comparisons therewith.” MPEP 2113 It is noted that In re Best (195 USPQ 430) and In re Fitzgerald (205 USPQ 594) discuss the support of rejections wherein the prior art discloses subject matter which there is reason to believe inherently includes functions that are newly cited or is identical to a product instantly claimed.  In such a situation the burden is shifted to the applicants to "prove that subject matter shown to be in the prior art does not possess characteristic relied on" (205 USPQ 594, second column, first full paragraph). This also applied to average molar absorption coefficient that is not reported but the prepared materials necessarily have such a property. Applicants have not made any evidence of record as to the criticality of the claimed values of these parameters.
The preamble of the claim indicates an intended use of the claimed invention of shielding ultraviolet rays and coloring. A recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art.  If the prior art structure is capable of performing the intended use, then it meets the claim. The compositions of the applied prior art are capable of being used in this manner and the preamble does not otherwise appear to breathe life into the body of the claim by requiring additional features beyond those recited in the body of the claim. 
The language at the very end of claim 14 and also found in claims 15, 17 and 19 do not actually require the preparation of a dispersion and there is no evidence of record that the materials rendered obvious by the combination of applied prior art would not have the properties relied upon. The alterations in the properties such as the molar absorption coefficient result from the compositions themselves and the prior art motivates the addition of an amorphous silicon dioxide coating and a dopant and therefore the changes in such properties may not be explicitly appreciated in the prior art but would necessarily occur.

Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Hashimoto et al., Baber et al., Hosseini-Zori et al. and Duff et al. as applied to claims 14, 15, 17 – 19, 23, 27 and 28 above, and further in view of Sliwinski et al. (US 2001/0022151).
Hashimoto et al., Baber et al., Hosseini-Zori et al. and Duff et al. are discussed above. 
A solid solution of the pigment particles is not disclosed.
Sliwinski et al. discloses a new solid solution having a conundrum-hematite crystalline structure useful as inorganic color pigments, with the host having such a structure that is doped with one or more elements such as aluminum (whole document, e.g., abstract). Table 1 shows a partial listing of compounds that form solid solution according to present invention and Fe2O3 is among the suitable materials. One of the primary uses for the solid solution would be as military camouflage paint or netting applications that allows the radiation signature of the material to match the reflectance properties of the background but could also be used in general paint or polymer markets (¶ [0009]).  The solid solutions are prepared by thoroughly mixing the host and guest components, both typically metal oxides, followed by calcining to form the solid solution (¶ [0018]).
It would have been obvious to the person of ordinary skill in the art before the effective filing date of the claimed invention to prepare a solid solution of the pigment particles of Hashimoto et al., Baber et al., Hosseini-Zori et al. and Duff et al. The person of ordinary skill in the art would have been motivated to make those modifications and reasonably would have expected success because Sliwinski et al. discloses that such solid solutions can be prepared and used in applications where it is desirable to alter the optical properties of the inorganic pigment materials depending on the application, such as to match the radiation signature of the background. Whether the iron oxide pigments are used in for porcelains and heated or other suitable used as discussed in the applied prior and known to those of ordinary skill in the art or for applications such as those disclosed in Sliwinski et al., the person of ordinary skill in the art can readily select the form in which the pigment particles are used from those that are known, such as solid solution.

Conclusion

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Nissa M Westerberg whose telephone number is (571)270-3532. The examiner can normally be reached M - F 8 am - 4 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Hartley can be reached on 571-272-0616. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/Nissa M Westerberg/Primary Examiner, Art Unit 1618